DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/6/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ackmann et al. U.S. PGPub 2017/0097621.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ackmann et al. U.S. PGPub 2017/0097621.
Regarding claims 1 and 15, Ackmann discloses a method of adapting a home-independent home automation scene to a designated home, the method comprising: receiving information regarding a home-independent home automation scene (e.g. Good Morning Scene, Lighting and Shading Scene, Night Time Scene, wherein scenes are home-independent; they can be used in any home), the information identifying (i) a zone property (e.g. current zone conditions/parameters) (e.g. pg. 15-16, 

 	Regarding claims 3 and 17, Ackmann discloses the method of claim 1, wherein the zone property is dark, and wherein: at least one of the devices is a light, and the identified device state of the light is off (e.g. pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-13).
 	Regarding claims 4 and 18, Ackmann discloses the method of claim 1, wherein the zone property is dark, and wherein: at least one of the devices is a window shade, and the identified device-state of the window shade is closed (e.g. pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-13).
 	Regarding claims 5 and 19, Ackmann discloses the method of claim 1, wherein the zone property is light, and wherein: at least one of the devices is a light, and the identified device-state of the light is on (e.g. pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-13).
 	Regarding claims 6 and 20, Ackmann discloses the method of claim 1, wherein the zone property is light, and wherein: at least one of the devices is a window shade, and the identified device-state of the window shade is open (e.g. pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-13).

 	Regarding claim 9, Ackmann discloses the method of claim 1, wherein storing a home-automation scene comprises storing a device type and action instructions to place the device in the device state (e.g. pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-13).
 	Regarding claim 10, Ackmann discloses the method of claim 9, wherein storing a home-automation scene further comprises storing a device-operation parameter (e.g. pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-13).
 	Regarding claim 11, Ackmann discloses the method of claim 1, wherein a zone for a home automation device is determined based on an input from a user interface (e.g. pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-13).
 	Regarding claim 12, Ackmann discloses the method of claim 1, wherein causing the at least one identified device to perform the respective identified action comprises transmitting action instructions to the respective home automation devices (e.g. pg. 15-16, ¶471 and 473; pg. 18-20, ¶491-508; pg. 21, ¶511-512 and 516-517; pg. 22, ¶523; pg. 23, ¶539; pg. 25, ¶555-557; pg. 26, ¶564-565; pg. 28-29, ¶582; pg. 30, ¶597; Fig. 12-13).

Regarding claim 14, Ackmann discloses the method of claim 1, wherein identifying the at least one automation device comprises retrieving a device type and zone from a local storage cache (e.g. pg. 8-9, ¶409; pg. 10, ¶421; pg. 29, ¶585; pg. 30, ¶597).

Relevant Prior Art
Fok et al. U.S. PGPub 2016/0073482 discloses a method of adapting a home-independent home automation scene to a designated home (e.g. pg. 11-12, ¶91-95; Fig. 13-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







CK
January 12, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116